Citation Nr: 1706390	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  13-30 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical canal stenosis with cord compression at C4-C5 and C5-C6 levels with associated myelopathic changes claimed as a neck problem, to include as secondary to service-connected lumbar myositis, herniated nucleus pulposus L5-S1 and L4-L5.

 2.  Entitlement to service connection for right upper extremity radiculopathy.

 3.  Entitlement to service connection for left upper extremity radiculopathy.

 4.  Entitlement to service connection for alcohol hallucinosis during withdrawal, alcohol dependence, polysubstance dependence by history, claimed as nervous disorder/depression, secondary to lumbar myositis herniated nucleus pulposus L4-L5 and L5-S1. 

 5.  Entitlement to an increased rating for lumbar myositis herniated nucleus pulposus L5-S1 and L4-L5, currently evaluated as 40 percent disabling

 6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy. 

 7.  Entitlement to an increased rating for tinea manum, tinea pedis, tinea unguium, and neurodermatitis (also claimed as skin problem/left hand problem), currently evaluated as 10 percent disabling 

 8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1978 to January 1983.

This matter came before the Board of Veterans' Appeals (Board) from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal was remanded for development of the record in September 2015.

The Board notes that the September 2015 remand included the issue of entitlement to an increased rating for tinea manum, tinea pedis, tinea unguium, and neurodermatitis.  The Board observes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  However, the stay does not apply to cases that have been advanced on the Board's docket, such as this one.  

The issues of entitlement to service connection for a cervical spine disability and alcohol hallucinosis; increased ratings for right lower extremity radiculopathy and a skin disability; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of right upper extremity radiculopathy.

2.  There is no competent evidence of left upper extremity radiculopathy.

3.  Lumbar myositis herniated nucleus pulposus L5-S1 and L4-L5 is manifested by lumbosacral flexion limited to 25 degrees by pain; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

4.  Right lower extremity radiculopathy is manifested by mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

2.  The criteria for entitlement to service connection for left upper extremity radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2016).

3.  The criteria for an evaluation in excess of 40 percent for lumbar myositis herniated nucleus pulposus L5-S1 and L4-L5 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2016).

4.  The criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Letters dated in September 2010 and May 2011 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  Records from the Social Security Administration (SSA) were also obtained.  The Veteran was afforded VA examinations, and the Board finds they are adequate for the purpose of deciding this claim as they were conducted by a competent examiners who considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110  (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (a)(2016). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of a neurological disability of the upper extremities.  On separation physical examination in November 1982, the Veteran was neurologically normal.  

On VA joints examination in December 2010, sensory evaluation of the upper extremities was normal to vibration, position sense, pain or pinprick, and light touch.  There was no evidence of dysesthesias.  The Veteran denied numbness and paresthesias.  

In September 2011, the Veteran underwent cervical decompression and fusion.  On follow-up in November 2011, there were no sensory deficits and motor strength was 5/5.

SSA documents contained in the record include the report of a December 2011 evaluation.  The examiner noted the Veteran's report of radiation of pain to his extremities.  Physical examination revealed negative Tinel and Phalen tests, and no deformity.  Deep tendon reflexes were symmetric.  

On VA examination in May 2013, biceps, triceps, and brachioradialis reflexes were normal.  Sensory to light touch was normal.  The examiner indicated that there was no radiculopathy.  He also indicated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  

A June 2015 VA neurology note indicates that sensory was intact to light touch and touch.  Reflexes were normal.  Likewise, other VA neurology consultation reports reflect in similar normal findings.  

A December 2015 VA treatment record notes the Veteran's report of right arm tingling and numbness.  The provider's assessment did not include any diagnosis or finding referable to the upper extremities.  A January 2016 record indicates that there was no gross motor or sensory deficit.  

On VA examination in February 2016, deep tendon reflexes in the biceps, triceps, and brachioradialis were normal.  Sensory examination was normal for cervical spine distributions.  There was no evidence of radicular pain or other signs or symptoms due to radiculopathy.  The examiner indicated that there were no other neurologic abnormalities related to the cervical spine condition.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed radiculopathy of the upper extremities.  In this regard, the Board acknowledges that the Veteran has reported sensory symptoms related to his upper extremities; however, there is no clinical diagnosis contained in the medical record that indicates a disability characterized by these reported symptoms.  Rather, VA examination and neurological consultations have resulted in no clinical diagnosis of any neurological disability of the upper extremities.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has a neurological disability of the upper extremities that is the result of a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for radiculopathy of the upper extremities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Evaluation of Lumbar Myositis Herniated Nucleus Pulposus L5-S1 and L4-L5 
   and Right Lower Extremity Radiculopathy

The Veteran seeks an evaluation in excess of 40 percent for his low back disability, and in excess of 10 percent for right lower extremity radiculopathy.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claim of entitlement to a higher evaluation for the Veteran's low back disability, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In cases where the original rating assigned is appealed, as with the Veteran's right lower extremity radiculopathy claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has concluded that the disabilities at issue have not significantly changed and that uniform evaluations are warranted for the periods considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

On VA examination in December 2010, the Veteran's history was reviewed.  He reported that he was employed full time but that he had lost time from work due to low back pain in the previous 12 months.  He endorsed daily pain of 7/10 intensity.  Physical examination revealed normal posture and symmetry, with lumbar flattening but no kyphosis, lordosis, or scoliosis.  The examiner noted guarding, pain with motion, and tenderness.  Range of motion testing revealed flexion to 15 degrees, extension to 10 degrees, left lateral flexion to 8 degrees, right lateral flexion to 10 degrees, left rotation to 15 degrees, and right rotation to 15 degrees.  There was objective evidence of pain with active range of motion.  There were no additional limitations following repetitive movement.  Sensory examination revealed decreased vibratory, pain, and light touch sense in the L4 dermatome.  

On VA examination in May 2013, the diagnoses were lumbar degenerative disc disease; herniated nucleus pulposus and degenerative joint disease; lumbar myositis, and right lumbar radiculopathy.  The Veteran endorsed flare-ups.  Physical examination revealed flexion to 30 degrees, extension to 10 degrees with pain at zero degrees, lateral flexion to 10 degrees bilaterally with pain at 5 degrees bilaterally, and rotation to 20 degrees bilaterally with pain at 15 degrees bilaterally.  There was no change in range of motion following repetitive use testing.  Lumbar paravertebral muscle tenderness was noted.  Sensory testing was decreased over the lower leg and ankle on the right.  The examiner noted that the right leg radiculopathy caused moderate intermittent pain, paresthesias and/or dysesthesias, and numbness.  He concluded that the severity of radiculopathy was mild.  He also concluded that there was no evidence of intervertebral disc syndrome.  

A May 2013 SSA record indicates that the Veteran's primary disability for SSA compensation purposes was disorders of the back.  

On VA examination in February 2016, the diagnoses were lumbar myositis, lumbar degenerative disc disease, herniated nucleus pulposus, and clinical right L4 radiculopathy.  The Veteran endorsed flare-ups that resulted in inability to walk long distances and to lift objects from the floor.  Range of motion testing revealed forward flexion to 35 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally and rotation to 15 degrees bilaterally.  Pain was noted in all planes of motion.  There was additional loss of motion following repetitive use, with flexion to 25 degrees, extension to 5 degrees, lateral flexion to 5 degrees bilaterally, and rotation to 15 degrees bilaterally.  The examiner stated that he was unable to state whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups.  Sensory examination was decreased at the lower leg and ankle on the right, and at the foot and toes.  The examiner noted radiculopathy causing mild intermittent pain, and moderate paresthesias and/or dysesthesias and numbness.  There were no other signs or symptoms of radiculopathy.  The examiner concluded that the radiculopathy was mild.  There were no other neurologic abnormalities.  There was no sign of ankylosis.  The examiner indicated that the Veteran  had intervertebral disc syndrome of the thoracolumbar spine, and that by the Veteran's history only, without documentation, the Veteran had episodes requiring bed rest with a total duration of at least two weeks but less than four weeks during the previous 12 months.  



	Lumbosacral Spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016).

Upon careful review of the record, the Board concludes that an evaluation in excess of 40 percent is not warranted for the Veteran's low back disability.  The current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On the basis of limitation of motion, a higher evaluation requires evidence demonstrating unfavorable ankylosis of the entire thoracolumbar spine.  As discussed above, ankylosis is not shown.  The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, while the most recent VA examination includes a finding of intervertebral disc syndrome, there is no objective evidence in the record of incapacitating episodes as defined in the rating criteria due to intervertebral disc syndrome.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  However, in this case, a higher rating for the Veteran's low back disability on the basis of limitation of motion is warranted only on evidence of ankylosis; as this is not shown, the Board finds that the Court's holding in Correia is not applicable to this case.  

The Board accepts that the Veteran experienced functional impairment and pain due to his lumbar spine disability.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the rating criteria required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the current 40 percent evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate. The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

	Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the right lower extremity is evaluated pursuant to the criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2016). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2016).

In that regard, the evidence of record demonstrates no more than mild incomplete paralysis associated with the Veteran's right lower extremity radiculopathy.  An evaluation in excess of 10 percent requires evidence of moderate incomplete paralysis of the sciatic nerve.  Such is not shown in this case.  Rather, the evidence addressing the severity of the Veteran's peripheral neuropathy, including the VA examination reports, demonstrates that that the Veteran's right lower extremity radiculopathy is no more than mild.  

The Board notes that the Veteran is competent to report that his disability is worse than currently evaluated.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's right lower extremity radiculopathy is appropriate. The evidence preponderates against a finding that an increased evaluation is warranted. As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disability and right lower extremity radiculopathy are inadequate.  A comparison between the level of severity and symptomatology of this disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected low back and right leg neurological disabilities result in further impairment when viewed in combination with his other service-connected disabilities.

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to service connection for radiculopathy of the right upper extremity is denied.

Entitlement to service connection for radiculopathy of the left upper extremity is denied.

Entitlement to an evaluation in excess of 40 percent for lumbar myositis herniated nucleus pulposus L5-S1 and L4-L5 is denied.

Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy is denied.



	(CONTINUED ON NEXT PAGE)

 


REMAND

Service Connection for Cervical  Spine Disability

In the September 2015 remand, the Board noted that while the record contained opinions regarding whether the Veteran's claimed cervical spine disability was related to his service-connected lumbar spine disability, there was no opinion addressing whether the lumbar spine disability had aggravated the claimed cervical spine disability.  The Board further noted that the Veteran's private physician, N.V., M.D. had provided an opinion in support of the Veteran's claim, dated in September 2010.  The Board concluded that, based on Dr. V's opinion, an opinion should be obtained regarding whether the service-connected lumbar spine disability had aggravated the current cervical spine disability.  

On VA examination in February 2016, the examiner stated the following:

CERVICAL AND LUMBAR CONDITIONS ARE NOT RELATED PATHOPHYSIOLOGYCALLY OR ANATOMICALLY TO EACH OTHER.  THERE IS NO EVIDENCE ON MEDICAL LITERATURE TO SUPPORTS ANY ETIOLOGY THAT LINK "AGGRAVATION" OF CERVICAL CANAL STENOSIS DUE TO LUMBAR DEGENERATIVE CHANGES. LUMBAR DEGENERATIVE CHANGES DON'T CAUSE OR AGGRAVATE CERVICAL CANAL STENOSIS.

The examiner did not discuss the medical rationale underlying his conclusions.  He should be asked to review the record, to include Dr. V's opinion, and provide a complete rationale for his conclusions.  



Service Connection for Alcohol Hallucinosis

In the September 2015 remand, the Board directed that a VA examination be conducted to assist in determining the nature and etiology of any current psychiatric disorder, to include alcohol/substance abuse.  The Board specified that the examiner should provide an opinion regarding whether any current psychiatric disorder was aggravated by the Veteran's service-connected lumbar spine disability.  

In February 2016, a VA examiner diagnosed substance induced mood disorder, cocaine use disorder, and alcohol use disorder.  He opined the following:

THERE IS NO RELATION BETWEEN VETERAN'S SERVICE-CONNECTED CONDITION OF LOW
BACK DISORDER, AND HIS SUBSTANCE ABUSE (COCAINE AND CANNABIS) AND DIAGNOSIS
OF SUBSTANCE-INDUCED MOOD DISORDER.   VETERAN'S SUBSTANCE ABUSE, WHICH VETERAN CLAIMS BEGAN DURING MILITARY SERVICE IN GERMANY, WITH ABUSE OF HASHISH AND COCAINE, PRE-DATED HIS
SERVICE-CONNECTED LOW BACK CONDITION.  HOWEVER, THERE IS NO CONNECTION
BETWEEN HIS SERVICE-CONNECTED MEDICAL CONDITIONS, AND HIS SUBSTANCE ABUSE,
AND NO AGGRAVATION OF HIS DIAGNOSED PSYCHIATRIC DISORDER BY HIS SERVICE
CONNECTED LOW BACK CONDITION.

Unfortunately, this opinion does not sufficiently discuss the medical rationale underlying the examiner's conclusion that the diagnosed acquired psychiatric disorder was not aggravated by the service-connected lumbar spine disability.  Clarification must be sought.


Evaluation of Skin Disability

The Veteran seeks an evaluation in excess of 10 percent for tinea manum, tinea pedis, tinea unguium, and neurodermatitis.  He most recently underwent examination of this disability in April 2016.  The examiner indicated that only neurodermatitis and tinea pedis remained under treatment, and that tinea unguium and tinea manus were resolved.  Since then, the Veteran's representative noted in a December 2016 appellate brief that the Veteran's skin disability had worsened.  In light of this complaint, the Board concludes that a current examination is required to determine the current severity of  the Veteran's various service-connected skin conditions.  

TDIU

The September 2015 remand directed that the Veteran be scheduled for review by a VA vocational or similar specialist to assist in determining the current effect of his service-connected disabilities on employment.  Various examinations were conducted in 2016.  These included a spine examination by a physiatrist and a knee and lower legs examination by a specialist in physical medicine and rehabilitation.  Each of these physicians rendered opinions regarding the Veteran's vocational limitations specific to their examinations.  However, an opinion with respect to the combined effect of the Veteran's service-connected disabilities on employment has not been provided.  The Board concludes that such an opinion must be obtained prior to making a determination in the question of entitlement to a TDIU.  

Accordingly, these issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine whether his cervical spine disability was aggravated by his service-connected lumbar spine disability.  

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability was aggravated by the Veteran's service-connected lumbar spine disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In doing so, the examiner is asked to specifically address the September 2010 statement by the Veteran's private physician.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Return the claims file to the physician who conducted the February 2016 psychiatric examination.  The examiner is asked to review the claims file.

If the February 2016 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder had its onset during service.  If not, the examiner should state whether any current psychiatric disorder was caused or aggravated by the Veteran's service-connected low back disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disability. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  In doing so, the examiner is asked to specifically address the September 2014 statement by the Veteran's private physician.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected skin disabilities.  

Following review of the claims file, the examiner should discuss the current manifestations of the Veteran's service-connected tinea manum, tinea pedis, tinea unguium, and neurodermatitis (to include a discussion of whether any such disability is resolved or asymptomatic).

4.  Following completion of the above development, return the record to the physiatrist who conducted the February 2016 spine examinations.  

If the February 2016 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

The physician should discuss the Veteran's educational and vocational history.   

Then, the physician should discuss the Veteran's functional limitations due solely to his service-connected disabilities (lumbar myositis and degenerative disc disease; right knee disability; tinea manum, tinea pedis, tinea unguium, and neurodermatitis; right lower extremity radiculopathy; left lower extremity radiculopathy; tinnitus; and left ear hearing loss), separately and jointly, as they may relate to his ability to function in a work setting and to perform work tasks.  

The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion. 

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed.  

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


